DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-23 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “unit” in the limitation “a light source unit” as recited in claim 14 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a halogen lamp, an LED light as described in para. [0032]. Therefore, the limitation is being interpreted as requiring a halogen lamp or an LED light or it’s equivalent.
The word “unit” in the limitation “imaging unit” as recited in claim 14 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is CMOS, CCD, InGaAs detector, an MCT detector configured with mercury, cadmium, and tellurium as described in para. [0039]. Therefore, the limitation is being interpreted as requiring CMOS, CCD, InGaAs detector, an MCT detector configured with mercury, cadmium, and telluriumor it’s equivalent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osmus et al. (US 2018/011126 A1; pub. Apr. 26, 2018) in view of Bonk (EP 2450690 A1; pub. May 09, 2012) and further in view Niino et al. (US 6,211,953 B1; pub. Apr. 3, 2001).
Regarding claim 1, Osmus et al. disclose: an observation container comprising a bottom portion configured to accommodate a sample containing microparticles to be imaged by an imaging device (para. [0044], [0049]). Osmus et al. are silent about: an observation container comprising a bottom portion that includes a first plate part and a second plate part which intersect each other and that is configured to  accommodate a sample containing microparticles to be imaged by an imaging device, wherein the first plate part has a first inner surface and a first outer surface that are flat surfaces parallel to each other, wherein the second plate part has a second inner surface and a second outer surface that are flat surfaces parallel to each other, and wherein a region having transparency with respect to a wavelength of light used for observation of the microparticles is provided in both the first plate part and the second plate part.
In a similar field of endeavor, Bonk discloses: a bottom portion that includes a first plate part (fig.7 item 4) and a second plate part (fig.7 item 5) which intersect each other and that is configured to accommodate a sample to be imaged by an imaging device and wherein a region having transparency with respect to a wavelength of light used for observation of the particles is provided in both the first plate part and the second plate part (fig.1 illuminating light and detection unit) motivated by the benefits for accurate and reliable measurements (Bonk para. [0007]).
In light of the benefits for accurate and reliable measurements as taught by Bonk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osmus et al. with the teachings of Bonk.
Bonk is silent about: the first plate part has a first inner surface and a first outer surface that are flat surfaces parallel to each other, wherein the second plate part has a second inner surface and a second outer surface that are flat surfaces parallel to each other.
In a similar field of endeavor, Niino et al. disclose: the first plate part has a first inner surface and a first outer surface that are flat surfaces parallel to each other, wherein the second plate part has a second inner surface and a second outer surface that are flat surfaces parallel to each other (fig.1 shows the sample holder 3 is made of double wall surface that are parallel to one another) motivated by the benefits for imaging fluorescent samples (Niino et al.
In light of the benefits for imaging fluorescent samples as taught by Niino et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osmus et al. and Bonk with the teachings of Niino et al.
Regarding claim 2, Bonk discloses: the first plate part and the second plate part are arranged so as to be perpendicular to each other (para. [0011]) motivated by the benefits for accurate and reliable measurements (Bonk para. [0007]).
Regarding claim 3, Osmus et al. disclose: the region having transparency transmits light having a wavelength band of 350 nm to 2000 nm (para. [0195] L14-16).
Regarding claim 6, Niino et al. disclose: a lid (fig.1 item 4) that covers an upper portion of the accommodation portion that is configured to accommodate the sample containing the particles and that ensures air permeability inside and outside the accommodation portion motivated by the benefits for reduction of background light (Niino et al. col.1 L65-67).
Regarding claim 7, Bonk discloses: a support portion that has a flat bottom surface and supports the observation container to be self-standable (para. [0015]-[0017]) motivated by the benefits for precise alignment in measurement setup (Bonk para. [0017]).
Regarding independent claim 14, the combination of Osmus et al., Bonk and Niino et al. disclose: a light source unit that is configured to irradiate the sample with measurement light; and a plurality of imaging units that are configured to capture images of the microparticles generated by the measurement light irradiated from the light source unit on an outside of each of the first plate part and the second plate part of the observation container, wherein a region which is on the optical path of the light received by the imaging unit in the observation container has transparency with respect to a wavelength of the light used for observation of the microparticles (the claim is rejected on the same basis as claim 1).
Regarding claim 15, Bonk discloses: the imaging unit is provided at a position where an optical axis of the received light is perpendicular to the first plate part or the second plate part provided in front of the imaging unit (fig.1) motivated by the benefits for accurate and reliable measurements (Bonk
Regarding claim 16, Osmus et al. disclose: the light irradiated from the light source unit includes a portion of a wavelength band of 350 nm to 2000 nm (para. [0195] L14-16).
Regarding claim 17, Bonk discloses: a plurality of the light source units are provided at positions facing the plurality of imaging units with the microparticles interposed therebetween (fig.1) motivated by the benefits for accurate and reliable measurements (Bonk para. [0007]).
Regarding claim 18, Osmus et al. disclose: the imaging unit is configured to image fluorescence emitted by the microparticles with respect to the measurement light irradiated from the light source unit (para. [0049]).


Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior arts fail to teach, disclose, suggest or make obvious: the observation container has a plurality of accommodation portions that are configured to accommodate the sample containing the microparticles.
Regarding claim 5, the prior arts fail to teach, disclose, suggest or make obvious: the plurality of accommodation portions are partitioned by partition walls that are lower than side walls of the accommodation portions, and the plurality of accommodation portions are connected to each other above the partition walls.

Claims 8-13, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 8, the combination of Osmus et al., Bonk and Niino et al. disclose: an observation container comprising a bottom portion that includes a first plate part and a second (see rejection of claim 1). 
The prior arts fail to teach, disclose, suggest or make obvious:  a thickness of the first plate part and a thickness of the second plate part change along the line of intersection of the first outer surface and the second outer surface, respectively, wherein the line of intersection of the first inner surface and the second inner surface is close to the line of intersection of the first outer  surface and the second outer surface at the central portion of the bottom portion, and the radius of curvature of the line of intersection of the first inner surface and the second inner surface is 1 mm to 10 mm. 
Claims 9-13, 19-23 are allowed on the same basis as independent claim 8 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884